F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          APR 20 2005
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 CHARLES TIGER,

       Petitioner - Appellant,
                                                        No. 04-6330
 v.                                               (D.C. No. 04-CV-631-F)
                                                        (W.D. Okla.)
 JOHN WHETSEL,

       Respondent - Appellee.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges.


      Charles Tiger, a state defendant who was being held pending trial, seeks to

appeal the district court’s orders dismissing both his habeas petition, 28 U.S.C.

§ 2241, alleging violation of his Sixth Amendment right to a speedy trial, and his

motions for reduction of state bond during the pendency of his habeas

proceedings. Upon recommendation of the magistrate judge, the district court

denied the petition because the remedy sought by Mr. Tiger in his petition,

dismissal of state charges, was unavailable, and denied the motion for a reduction

of bond because the federal court lacked the power to review the state court’s

bond determination. R. Docs. 15 & 19. Because we determine that Mr. Tiger has
not made a “substantial showing of the denial of a constitutional right,” 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000), we deny a COA

and dismiss the appeal.

      After consideration of the materials submitted by Mr. Tiger, it is apparent

that the conclusions of the district court, upon adoption of the reports and

recommendations of the magistrate judge, are not reasonably debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Mr. Tiger attempts to raise

additional issues in his brief before this court, but such issues are deemed waived

in that he did not raise them before the district court. See Singleton v. Wulff, 428

U.S. 106, 120 (1976).

      We DENY Mr. Tiger’s application for a COA, his motion for IFP status,

and DISMISS the appeal.

                                       Entered for the Court



                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-